Citation Nr: 1503637	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  10-10 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969, from January 1970 to November 1972, and from October 1973 to October 1987.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2009 rating decisions issued on behalf of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

In March 2010, the Veteran requested a hearing before the Board.  The RO scheduled the Veteran's hearing, but the Veteran subsequently withdrew his request in September 2011.  38 C.F.R. § 20.704(e). 

When this case was most recently before the Board in July 2014, it was remanded for further development.  It is now before the Board for further appellate action.
 
In a December 2013 statement, the Veteran stated that he would not pursue any further appeals.  Rather, he indicated he would be satisfied with any decision rendered.  In the July 2014 decision, the Board found that the Veteran's statement did not meet the requirements of a withdrawal of an appeal and requested the RO to contact the Veteran and request clarification.  In September 2014, the RO mailed a letter to the Veteran asking him if he wished to continue or withdraw his appeal.  The RO explained that if it did not hear from the Veteran within 30 days, then it would continue to process his appeal based on the evidence of record.  The Veteran has not contacted the RO or the Board since the mailing of the September 2014 letter.  Therefore, the Board will proceed with adjudicating his claims.
  
The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The current low back disorder was not manifest in service or within one year of discharge, and is unrelated to service. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2007, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the September 2007 notice informed the Veteran of information and evidence necessary to substantiate the claim for entitlement to service connection for a back disorder and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The September 2007 notice informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  Thus, the Board finds that the duty to notify has been fulfilled.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the examination and opinions of record are adequate for rating purposes.  Specifically, the examination was conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.

Applicable laws and regulations

The Veteran is contending that service connection is warranted for a low back disorder. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As arthritis is a condition identified under 38 C.F.R. § 3.309(a), continuity of symptoms after discharge will be considered.

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  
	
Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, and private medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting its determinations, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Analysis

The Veteran claims that his current back problems began during his military service in 1973.  He noted that he injured his back while in the Navy and was treated for his back problems at the Alameda Naval hospital.  He also reported that he was allowed to wear a back belt at work by order of a physician.
With respect to element (1) under Shedden, evidence of a current disability, it is undisputed that the Veteran has a current low back disability.  Indeed, the December 2013 VA examiner specifically diagnosed the Veteran with degenerative disc disease of the lumbar spine.  Accordingly, current low back disability is demonstrated by the record.  Element (1) is therefore satisfied.

Concerning in-service disease, element (2), the Veteran's service treatment records include treatment for middle back pain that was assessed as muscular-skeletal pain of the right thoracic.  This treatment record also noted right shoulder blade pain due to trauma to the trapezius in 1982.  A January 1985 service treatment record noted trauma to trapezius secondary to weight lifting.  Symptoms were radiating to lumbar sacral spine.  The treating provider noted lumbar sacral spasm and questionable osteoarthritis.  An x-ray was ordered, and he was provided with a waist belt.  A January 1985 radiology report noted that the Veteran had low back pain due to trauma during weight lifting.  The report noted questionable spina bifida.  A September 1987 Report of Medical History noted a history of back pain with use of a waist belt.  

In December 2013, the Veteran was provided a VA examination.  Upon review of the Veteran's service treatment records, the December 2013 VA examiner concluded that the Veteran was seen for low back pain during service and was treated with rest and medication.  He was diagnosed with back sprain and provided a brace.  The December 2013 examiner explained that the Veteran was not treated with any surgeries or physical therapy during service.  The service treatment records and the December 2013 examiner's analysis do not show that the Veteran had a diagnosis of degenerative disc disease during service but instead lumbar sprain.  

Furthermore, the Veteran's retirement Report of Medical Examination noted a "normal" clinical evaluation of the spine.  No evidence of record demonstrates that degenerative disc disease of the lumbar spine had its onset within the Veteran's first post-service year.  As such, service connection for degenerative joint disease of the lumbar spine may not be presumed under the provision of 38 C.F.R. § 3.307 and 3.309(a). 
Concerning in-service injury, as noted above, the record appears to indicate that the Veteran may have strained his back during service.  It is unclear if he injured his back or his shoulders as the pain from shoulders radiated to his back.  Despite this and resolving all doubt in the Veteran's favor, the Board finds that the Veteran injured his back during service and was diagnosed with lumbar strain.  Element (2), in-service injury, is satisfied.  The question then becomes whether this current back disability is related to his injury in service.

With respect to element (3), nexus or relationship, there are two medical opinions of record addressing the etiology of the Veteran's current low back disorder.  After review of the entire record, and upon examination of the Veteran, the December 2013 VA examiner determined that it was "less likely as not" that the Veteran's current lumbar spine disorder was related to or caused by his military service.  The examiner not only reviewed the claims file, but also considered the Veteran's report of pain since service.  The examiner explained that the Veteran had a very physical occupations since service and had pain associated with duties at his work.  It was not until the mid-2000s (the examiner was likely referring to 2005) that the Veteran had imaging that showed degenerative disc disease.  The examiner noted that the service treatment record only showed the condition of sprains/strains of the lumbar spine muscles which is a distinct condition from his current spine condition.  The examiner added that the evaluation for, or ruling out, of arthritis that was done during service was not the same as a diagnosis for the condition.  It was not until years after the service that he was found to have degenerative disc disease changes in his spine.  The examiner further concluded that the severity of the condition based on the imaging is very consistent with his age and also his post service occupation.  Due to the thoroughness of the examiner's rationale, examination of the Veteran and review of the claims file, the Board assigns high probative value to his opinion.

An addendum opinion was provided in September 2014.  The physician reviewed the Veteran's claims file and the previous VA examination report and concurred with the findings of the VA examiner that the Veteran's degenerative disc disease was less likely as not caused by or a result of his military service.  She concurred with the examiner's rationale and provided no further explanation.
No medical opinion of record is contrary to the findings of the December 2013 or September 2014 opinions.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claim, and against the reasoned conclusions of the VA examiner; he has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits]. 

The Veteran claims that his current low back disorder began during service.  The Board acknowledges that the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes that the statement as to possible relationships between the Veteran's current degenerative disc disease, diagnosed with x-ray findings, and low back pain during service is an etiological question unlike statements as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  In this circumstance, the Board gives more credence and weight to the December 2013 VA examiner's opinion, which it has already noted to be high probative value.  See supra Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

As noted above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a chronic disease under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies in his case.  

It is not clear, but the Veteran appears to assert he has experienced back pain since his service period to the present day.  In his claim, the Veteran indicated that he injured his back in 1973 and was treated for his back from 1973 to 2006.

To the extent that the Veteran possibly argues that he has experienced a continuity of symptoms relating to his spine since service, the Board finds that such a report is unreliable, not credible and cannot establish onset of the claimed disabilities.  See Layno; LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A Veteran is competent to report that he experienced symptoms referable to spine in the years following service.  See Jandreau.  However, competence and credibility are separate matters which must be addressed.  The Veteran claims that he injured his back and was treated for his back during service.  This is shown in the Veteran's service treatment records; however, the Veteran's discharged Report of Medical Examination noted a "normal" clinical evaluation of the spine.  From the time the Veteran was discharge from service until 2002, there is no medical evidence that the Veteran sought treatment for his back or reported complaints of back pain.  During a March 2008 Disability Determination Service examination, the Veteran reported pain in hands, forearms, neck and back that began in 1998 which contradicts the Veteran's current claim that he had back pain since service.  The December 2013 VA examiner noted that the Veteran had had a very physical occupation after discharge and had had pain associated with duties at his work since service.  The examiner further noted that it was not until the mid-2000s (the examiner was likely referring to 2005) that the Veteran had imaging that showed degenerative disc disease.

In essence, the objective record conflicts with the Veteran's statement and the contemporaneous medical evidence weighs against his assertion of continuity.  Any statement that symptoms continued since service is not credible.  In summary, although there is evidence of a current diagnosis of degenerative disc disease of the spine and possible injury to the back during service, there is no competent or credible evidence of a link between the Veteran's back problems during service and his current back diagnosis.  Further, the clinical examination at separation revealed normal spine. The normal separation examination constitutes negative evidence and is in contrast to the Veteran's report of symptoms since service.  In addition, the most probative evidence, the VA examiner's December 2013 opinion, is against finding that the current back disorder was incurred during service.

For these reasons, the Board concludes that the claim of entitlement to service connection for the claimed low back disability must be denied.  The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a low back disorder is denied.


REMAND

With respect to the claim of service connection for a skin disorder, in a July 2014 remand, the Board found the December 2013 VA opinion to be inadequate and stipulated that an addendum opinion was needed.  An addendum medical opinion was provided by a VA physician in September 2014.  The Board finds both the December 2013 and September 2014 opinions to be inadequate.  Neither the December 2013 examiner nor the September 2014 physician provided an opinion as to whether the Veteran's current skin disabilities were at least as likely as not caused by exposure to Agent Orange during service.  The December 2013 VA examiner inadequately stated that the Veteran's current sun conditions were not Agent Orange presumptive skin conditions.  The September 2014 examiner simply noted that the record indicated presumed Agent Orange exposure.  Even if the Veteran does not have a disease that is presumed related to Agent Orange according to the regulation, an opinion is still needed as to whether the current skin disabilities are related to Agent Orange exposure on a direct basis.  

In addition, the July 2014 Board remand requested an opinion as to whether in-service sun exposure caused or aggravated a currently or previously diagnosed skin disorder to any degree.  In the September 2014 addendum, the physician noted that the September 1987 retirement examination did not indicate any complaints related to his skin and his service treatment records did not indicated treatment for any skin conditions that may have been caused by excessive sun exposure such as sunburn.  The Board was not requesting an opinion as to whether the Veteran had any sun conditions during the Veteran's service but instead whether the Veteran's skin condition were caused by sun exposure during service, regardless of the treatment records.  The December 2013 examiner noted that the Veteran's current skin disabilities were related to childhood skin exposure and genetics.  This raised the ambiguity as to whether the current skin disorder is due to any degrees to the in-service sun exposure in light of the circumstances of his service.  For these reasons, the Board finds that further clarification is needed as to whether his current skin disabilities are related to sun exposure during his military service or exposure to Agent Orange.

Accordingly, the case is REMANDED for the following action:

1. 	Return the claims file to the provider who provided the September 2014 addendum, if available, for an addendum addressing the nature and etiology of the Veteran's claimed skin disorders.  The physician should be requested to review the file and the December 2013 examination report.  Upon completion of that review, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current skin disorder is related to Agent Orange exposure during service.  Even if the Veteran does not have a disease that is presumed related to Agent Orange according to the regulation, an opinion is still needed as to whether the current skin disabilities are related to Agent Orange exposure on a direct basis.  

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently present skin disorder was related to in-service sun exposure to any degree.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the September 2014 VA physician is not available, another competent professional may provide the opinion after reviewing the December 2013 examination report and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Upon completion of the addendum ordered above, review the report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


